DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Justin Swindells on 01/05/2022.
The application has been amended as follows: 
In claim 1 line 9, “and/or” has been replaced with, --and--.
In claim 1 line 10, “and/or” has been replaced with, --and--.
In claim 1 line 22-23, “wherein the processor device is adapted to calculate an average of more than one of the plurality of input signals including the indifferent,” has been replaced with,          --wherein the processor device is adapted to calculate an average of more than one of the plurality of input signals including the indifferent signal as well as the cardiac signals,--.
In claim 10 line 3“and/or” has been replaced with, --or--.
In claim 12 line 3“and/or” has been replaced with, --or--.
In claim 21 line 3“and/or” has been replaced with, --or--.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: No prior art was found teaching individually, or suggesting in combination, all of the features of the applicants' invention, specifically a system for filtering cardiac signals, comprising a plurality of cardiac terminals adapted to 
Further for claim 17 and its dependent claims 18-23 the examiner found the applicant’s arguments persuasive, that Mickley teaches only one cardiac measurement signal being recorded from the catheter needle and an average of multiple limb readings to form a reference signals. Therefore the combination of Lou in view of Mickley does not teach a processor averaging multiple cardiac signals to be used by the adaptive filter algorithm to provide a first estimate of the frequency of the noise component. No prior art was found teaching individually, or suggesting in combination, all of the features of the applicants' invention 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIZZUTO whose telephone number is (571)272-4011. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A RIZZUTO/               Examiner, Art Unit 3792                                                                                                                                                                                         
/MICHAEL W KAHELIN/               Primary Examiner, Art Unit 3792